Pee CueiaM.
The only exception and assignment of error made by defendant was to the order by the court below continuing the restraining order to the hearing of the case. In this we can see no error. Wentz v. Land Co., 193 N. C., at p. 34; Realty Co. v. Barnes, 197 N. C., 6; Scott v. Gillis, 197 N. C., 223; Land Co. v. Cole, 197 N. C., 452.
In Brinkley v. Norman, 190 N. C., 851, it is said: “This appeal is controlled by the principle announced in Seip v. Wright, 173 N. C., 14, and in many other cases: ‘Where it will not harm the defendant to continue the injunction and may cause great injury to the plaintiff, if it is dissolved, the court generally will restrain the party until the final hearing.’” Hurwitz v. Sand Co., 189 N. C., 1.
For the reasons given, the judgment below is
Affirmed.